In an action to foreclose a mortgage, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Burstein, J.), entered March 14, 1989, which, inter alia, denied their motion for summary judgment without prejudice to renewal of the motion after the completion of certain discovery.
Ordered that the order is affirmed, with costs to the respondent Island Holding Corp.
Pursuant to CPLR 3212 (f), a court may deny a motion for summary judgment if it appears "that facts essential to justify opposition may exist but cannot then be stated” (CPLR 3212 [f]; see, R.C.S. Farmers Mkts. Corp. v Great Am. Ins. Co., 56 NY2d 918, 920-921). We find that the affidavit of Abelis Rachkauskas sufficiently described essential facts believed to exist peculiarly within the plaintiffs’ knowledge (see, Koslov v New York City Hous. Auth., 140 AD2d 586; cf., Billy v Consolidated Mach. Tool Corp., 51 NY2d 152). Therefore, the Supreme Court properly denied the plaintiffs’ motion for summary judgment in order to permit disclosure. Thompson, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.